PER CURIAM.
We have for review Jerry v. State, 732 So.2d 500 (Fla. 5th DCA 1999), a decision of the Fifth District Court of Appeal af*319firming on the authority of its opinion in Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998), approved in part, disapproved in part, 760 So.2d 89 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981). Jerry received a five-year habitual offender sentence for possession of cocaine. A habitual offender sentence for possession of cocaine is expressly prohibited by statute. See Maddox v. State, 760 So.2d 89, 102 (Fla.2000). In accordance with our decision in Maddox, we quash the decision below and remand for further proceedings in light of that opinion.1
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.

. We decline to address the other issues raised by Jerry that are not the basis of our jurisdiction. See, e.g., Wood v. State, 750 So.2d 592, 595 n. 3 (Fla.1999); McMullen v. State, 714 So.2d 368, 373 (Fla.1998).